Citation Nr: 1129600	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for lumbar degenerative disc and joint disease, status post fractures of L1, L2, and T12 for the period prior to December 18, 2004.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of thoracolumbar vertebrae fractures for the period from December 29, 2004 to May 14, 2009.

3.  Entitlement to a 10 percent evaluation to be added to the rating assigned the appellant's thoracolumbar disorder due to compression fractures involving the thoracic and lumbar spine from August 20, 2000 to May 14, 2009.  

4.  Entitlement to an initial rating in excess of 50 percent for residuals of thoracolumbar vertebrae fractures for the period from May 15, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

7.  Entitlement to total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980, and from February 1991 to July 1991.  He also was a member of the National Guard and Army Reserves.

This appeal to the Board of Veterans' Appeals arose from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for lumbar degenerative disc and joint disease, status post fracture at L1, L2, and T12, and assigned a 30 percent initial rating effective August 10, 2000.  The Veteran perfected an appeal of his initial rating.

In an April 2005 rating decision the rating for lumbar degenerative disc and joint disease, status post fracture at L1, L2, and T12 was increased to 40 percent, effective December 29, 2004.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

This appeal stems from the initial rating assigned.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the Board has styled the issues of the case as shown on the cover sheet.

In January 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, Diagnostic Code, for additional development.  The AMC/RO completed the additional development as directed and continued to deny the claims noted on the title page.  An April 2009 rating decision granted entitlement to service connection for right and left lower extremity radiculopathy, and assigned separate 10 percent ratings for each.

In a November 2010 decision, the Board (1) denied entitlement to an initial rating in excess of 30 percent for thoracolumbar vertebrae fracture residuals for the period prior to December 29, 2004; (2) denied entitlement to an initial rating in excess of 40 percent for thoracolumbar vertebrae fracture residuals for the period from December 29, 2004 to May 14, 2009; (3) assigned an initial evaluation not to exceed 50 percent for thoracolumbar vertebrae fracture limitation of motion residuals effective May 15, 2009; (4) denied entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy from May 15, 2009; and (5) denied entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy from May 15, 2009.  

Pursuant to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims ("Court") the above listed November 2010 Board determinations were vacated (with the exception of the increased 50 percent rating from May 15, 2009) and remanded to the Board.  The parties to the joint motion agreed that the Board did not provide adequate reasons and bases for its November 2010 decision because it (1) did not properly address the presence of an intervertebral disc syndrome throughout the appellate term; (2) did not properly address whether the Veteran was entitled to a separate evaluation for a compression fracture of the thoracic spine; (3) did not properly address why the Veteran was not entitled to a separate 10 percent rating for a demonstrable deformity prior to May 15, 2009; (4) did not properly address whether the Veteran was entitled to separate ratings for radiculopathy prior to May 15, 2009; and (5) did not address whether the Veteran was entitled to total disability based on individual unemployability.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, Diagnostic Code.


FINDINGS OF FACT

1.  From August 10, 2000, to December 28, 2004, the Veteran's residuals of thoracolumbar vertebrae fractures were not manifested by ankylosis; a severe limitation of lumbar motion; an intervertebral disc syndrome; a severe lumbosacral strain, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or by thoracolumbar forward flexion to 30 degrees or less.

2.  For the period from December 29, 2004, to May 14, 2009, the Veteran's residuals of thoracolumbar vertebrae fractures were not manifested by ankylosis, marked or severe limitation of thoracolumbar motion, or an intervertebral disc syndrome resulting in incapacitating episodes.

3.  Resolving reasonable doubt in the Veteran's favor, residuals of thoracolumbar vertebrae fractures have been manifested by evidence of a demonstrable vertebral deformity since August 10, 2000. 

4.  Since May 15, 2009, the Veteran's residuals of thoracolumbar vertebrae fractures have not been manifested by ankylosis, intervertebral disc syndrome, or by moderate incomplete paralysis of the sciatic nerve in either lower extremity.  

5.  Resolving reasonable doubt in the Veteran's favor, since December 1, 2004, residuals of thoracolumbar vertebrae fractures have been manifested mild incomplete paralysis of the sciatic nerve in right lower extremity.

6.  Resolving reasonable doubt in the Veteran's favor, since December 1, 2004, residuals of thoracolumbar vertebrae fractures have been manifested mild incomplete paralysis of the sciatic nerve in left lower extremity.


CONCLUSIONS OF LAW

1.  From August 10, 2000 to December 28, 2004, the requirements for an initial evaluation higher than 30 percent for residuals of thoracolumbar vertebrae fractures were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2002).

2.  From December 29, 2004, to May 14, 2009, the requirements for an initial evaluation higher than 40 percent for residuals of thoracolumbar vertebrae fractures were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2002).

3.  To the extent not previously granted in any prior rating or Board decision, a single 10 percent evaluation is to be added to the rating assigned the appellant's thoracolumbar disorder due to compression fractures involving the thoracic and lumbar spine from August 20, 2000 to May 14, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

4.  Since May 15, 2009, the requirements for an initial rating in excess of 50 percent for residuals of thoracolumbar vertebrae fractures were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5285-5292 (2002).

5.  Since December 1, 2004, the requirements for an initial evaluation higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2010).

6.  Since December 1, 2004, the requirements for an initial evaluation higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In January 2008, the Board remanded the case to insure all available treatment records were made a part of the claims file.  The appellant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Increased Ratings (General)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or-as concerns the prior spine rating criteria, may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Significantly, however, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   38 C.F.R. § 4.71a.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's thoracolumbar vertebrae fracture residuals disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Historically, the Veteran sustained thoracic and lumbar compression fractures secondary to parachute jumps during his active service.  He seeks a higher initial rating for his disability.

As noted earlier, the Veteran is entitled to a staged rating where indicated by the evidence.  He filed his claim in 2000, and the regulations governing the rating of spine disorders have been amended twice during this appeal.  

The regulation as it existed prior to the change is applicable to a claimant's claim for the period prior to the date of the regulatory change, and thereafter if more favorable to the appellant.  The revised regulation is only applicable from the effective date of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The statement of the case and supplemental statements of the case of record informed the Veteran of all changes to the criteria, and the RO considered his claim under all applicable criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993). As a result, the Board may also consider the prior and current criteria.

Factual Background and Analyses

Prior to December 29, 2004

The Veteran has a history of suffering a L1 compression fracture in 1985, a L2 compression fracture in 1987 and a T12 compression fracture in 1989, all as a result of parachute jumps while in service.

Private treatment records from April 1987 and February 1988 noted that the Veteran did not have radiculopathy to his lower extremities, and in fact he was medically cleared to return to National Guard service.

As the Veteran filed his spine disability claim in 2000, the Board and the RO must address revisions of the musculoskeletal rating criteria.  Ratings for Intervertebral Disc Syndrome (Diagnostic Code 5293) were revised effective September 23, 2002.  Ratings for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) were revised effective September 26, 2003.  The criteria prior to September 26, 2003, for evaluating disabilities of the spine, other than intervertebral disc syndrome, focused on subjective factors such as whether any ankylosis was in a favorable or unfavorable position (formerly Diagnostic Codes 5286 through 5289) and whether the degree of limitation of motion was mild, moderate or severe (formerly Diagnostic Codes 5290 through 5292), except that other factors were taken into consideration for residuals of a vertebral fracture (formerly Diagnostic Code 5285) and sacro-iliac injury and weakness and lumbosacral strains (formerly Diagnostic Codes 5294 and 5295).

An October 2000 report of Triangle Orthopedic Associates was received by VA in June 2001.  It notes the Veteran's history of his spine injury, and that x-rays showed significant multilevel degenerative disc disease.  The examiner noted the Veteran would continue to have episodes of low back and mid-thoracic pain, the intensity of which would depend on his level of activity.  The report also noted the severity of the low back disorder was likely to increase over time.  At the time of the report, the Veteran was employed at a correctional facility where he came in contact with inmates.  The examiner noted the Veteran's low back disorder warranted climbing, lifting, and sitting restrictions.  The report did not include any specific clinical findings such as range of motion or any other discussion of the findings on x-ray examination.

The April 2003 VA examination report notes a history of constant low back pain following in-service injuries, and the Veteran's report that the longer he sat the worse his pain became.  The Veteran reported experiencing discomfort after only five minutes of sitting, and that he could stand or walk for two minutes before he had to start changing positions.  With extensive stretching, he would walk about two blocks before his pain became severe.  He did not use a brace, cane, or walker, and he had not used a TENS unit.  He reported tenderness over the upper lumbar area on the right and also some numbness in that same area.  He stated that he could not lay flat unless he raised his knees to ease the pain.  His disorder reportedly interrupted his sleep.  Bending, stooping, and lifting allegedly increased his pain.  Severe pain was reportedly caused by any sudden turning.  The appellant reported working in a clerical-type job where he was able to get up and change his position frequently.  He stated that he had not lost any time from work due to his disability.  He reported using Advil and other nonsteroidal anti- inflammatory drugs, but denied significant flare-ups.

Physical examination revealed the Veteran to walk very slowly and carefully, and he was obviously in pain while walking.  He had difficulty walking on his heels, and any type of jarring aggravated back pain.  He could stand erect but the appellant stated that he was in pain when doing so.  Contrary to the Veteran's complaint, examination revealed no paravertebral or sciatic notch tenderness to palpation.  He reported a patch of mid-lumbar area numbness that extended from the midline to the right, about half-way out to the edge of the torso-about 6 centimeters in height and 10 centimeters horizontally.  He reportedly was able to feel light touch but he noted it was much less than he could in other areas of his back.  Examination of range of motion revealed backwards extension to 10 degrees with complaints of discomfort.  Lateral bending was to 15 degrees on the left and to 10 degrees on the right.  The Veteran stopped the movement at those points due to pain.  Forward bending was to 60 degrees with complaints of pain.  He was able to push to 80 degrees but with severe pain.  Lower extremity motor and sensory examination revealed findings that were grossly within normal limits.  No motor or sensory abnormalities were noted.  The examiner diagnosed degenerative disc and joint disease, and posttraumatic arthritis of the lumbar spine, status post fracture at T12, L1, and L2, with residuals.

A private treatment record from December 2003, from Dr. L.N.L. noted the Veteran complained of chronic back pain that was intermittent more than constant, and more dull than sharp.  He reported that it would occasionally radiate to his buttock.  Physical examination revealed intact sensation, including superficial peroneal, deep peroneal and sural nerves.  He was not diagnosed with an neurological disorders.  He was noted to have a Gibbus deformity of his back, and degenerative joint disease related to a chronic compression fracture.

In a statement received by the RO in February 2004, the Veteran noted that the lower right side of his back was numb, and he was in constant pain.  He claimed that he could not stand in one place for more than 30 seconds without having very sharp pain in his back and legs. He asserted that sharp pains shot through his entire body if he bent over or stooped.

A September 2004 private treatment record from R.A.L. noted continuing complaints of back pain, "without any significant radicular pain except at times when he gets some burning in his legs."  He denied numbness, tingling, or bowel or bladder problems.  On examination no pain behaviors were noted, although he had limited lumbar mobility in all planes.  The appellant had moderate paraspinal spasm with motion to the extremes and loss of normal lumbar lordosis.  He had no focal motor deficits in the lower extremities.  He was not diagnosed with any neurological disorder.  The examiner opined that the disorder was severe enough to preclude full time employment, to include full time sedentary employment.

Upon receipt of the examination report, the April 2003 rating decision granted an initial 30 percent rating under the spine rating criteria in effect prior to September 23, 2002, specifically Diagnostic Codes 5292-5285.  Specifically, the rating decision noted that the Veteran's claim was evaluated under the new and old criteria of the time and that he was provided an evaluation of 30 percent for moderate limitation of motion of the lumbar spine with demonstrable deformity of a vertebral body from fracture.

Diagnostic Code 5285 provided a 60 percent evaluation when there were residuals of a vertebra fracture without cord involvement and abnormal mobility requiring neck brace (jury mast) is assigned a 60 percent evaluation.  In other cases, rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

The Veteran's spinal cord was not involved and there is no evidence of abnormal mobility requiring a neck brace.  As such, the RO was correct to only assign a 10 percent for demonstrable deformity under Diagnostic Code 5285.  Additionally, only the last vertebrae of the Veteran's thoracic spine was involved so the RO was correct in not assigning separate ratings for different segments of the spine.

Under the prior regulation Diagnostic Code 5292 provided a 40 percent rating if there was a severe limitation of lumbar motion, and a 20 percent evaluation if the limitation was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old criteria did not use specific objective values for range of motion, or objective standards for defining the degree of limitation of motion.  As a result, words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that prior to December 29, 2004, the Veteran's spine disability did not warrant a rating in excess of 30 percent.  

The April 2003 clinical examination showed the Veteran's limitation of motion to be no more than moderate, which most nearly approximated the assigned 20 percent rating.  38 C.F.R. § 4.7.  The Veteran was able to forward flex to 60 degrees before pain set in.  Although he pushed to 80 degrees, the additional 20 degrees of motion was accompanied by significant pain.  Nonetheless, the Veteran's range of lumbar motion to 60 degrees showed no more than a moderate limitation.  The Veteran's pain on range of motion testing notwithstanding, the examiner did not find that the appellant experienced additional loss of range of motion secondary to pain, weakness, etc.  Thus, there is no basis for a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  Moreover, the clinical findings did not include listing of the whole spine, a positive Goldthwaite's sign, or a marked limitation of forward bending, to support a 40 percent rating under Diagnostic Code 5295 (lumbar strain).  

Under the former criteria of Diagnostic Code 5293, a 40 percent evaluation was warranted for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief, warranted a 60 percent evaluation.  The rating criteria of Diagnostic Code 5293 were changed effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Under the revised criteria of Diagnostic Code 5293, an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The notes for revised Diagnostic Code 5293 provide that for purposes of evaluations under that Code an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes also provide that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes, and that neurological disabilities should be evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  

Although the April 2003 examiner diagnosed lumbar degenerative disc and joint disease, the Veteran's neurological examination was essentially normal.  The examiner specifically noted lower extremity motor and sensory studies were grossly within normal limits with no abnormalities.  The Veteran reported some numbness on the upper right side of the lumbar spine; however, he was able to feel light touch in that area during examination.  There is no indication the Veteran was ever prescribed bedrest by a physician, and the appellant reported at the April 2003 VA examination that he had not spent any significant time in bed due to flare-ups of back pain.  Based on the above evidence, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5293 for intervertebral disc syndrome under either the 2002 or 2003 criteria.  There is no evidence of a severe intervertebral disc syndrome with recurring attacks and intermittent relief or incapacitating episodes having a total duration of at least four weeks in the prior 12 months.  

As noted, the spine rating criteria were changed effective September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The General Formula established specific values for spinal motion, see 38 C.F.R. § 4.71a, Plate V (2010), and set forth objective criteria for rating limitation of lumbar motion, which is the sole basis for rating orthopedic symptoms of spine disabilities.  Subjective terms such as moderate and severe were eliminated.  The General Formula also redesignated the numbering of the spine Diagnostic Codes.  See 38 C.F.R. § 4.71a, General Formula, Diagnostic Codes 5235 - 5243 (2010).

When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to the Veteran. The new rating criteria, however, may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003), cited at 69 Fed. Reg. 25,179 (2004); VAOPGCPREC 3-2000 (April 10, 2000), cited at 65 Fed. Reg. 33,422 (2000).

The General Formula rates spinal degenerative arthritis under Diagnostic Code 5242.  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  38 C.F.R. § 4.71a, General Formula (2010).

The Veteran was afforded a December 2004 fee-basis examination, which reported the Veteran's history and his report of chronic right infrascapular area numbness, and chronic low back pain.  The Veteran reported that he had to turn onto his side in order to get out of bed, and he had to drive his truck with a pillow underneath both his elbows in order to take pressure off of his lower back.  Standing more than 20 seconds caused his lower back to throb and required that he brace himself. Sitting for more than 15 minutes caused increased low back pain.  The Veteran noted he had to use a riding mower to cut his grass, but was able to change the oil in his truck.  On a scale of 1 to 10, the appellant assessed his daily pain as 7/10.  His pain reportedly increased on any jarring movement or stepping down from something.  The pain was in the L3-L5 area and it was dull.  Lifting and bending aggravated the pain, and the Veteran reported discomfort in the anterior thighs that went all the way down to the dorsal aspect of both feet.  It felt more pulsating or throbbing rather than like sciatica.

Physical examination revealed the Veteran tended to guard his back slightly.  His back was stiff, but he was able to put on his shoes by lifting his feet and crossing them over the legs. Posture was normal.  Examination of the thoracolumbar spine revealed tenderness to palpation from L3 to L5.  Straight leg raise testing was positive on the right at 45 degrees, and at 60 degrees on the left.  The examiner noted some right infrascapular area numbness.  Forward flexion was to 60 degrees, and extension was to 0 degrees.  Motion in these planes was accompanied by pain.  Indeed, motion in all planes was accompanied by pain.  The examiner specifically found no ankylosis, no intervertebral disc syndrome, no bowel or bladder symptoms, or erectile dysfunction.  Neurological examination revealed normal motor function and normal lower extremity sensation.  Reflexes were 2+ at the ankles and knees, and symmetric.  Dorsalis pedis and posterior tibial pulses were normal.  The examiner noted the Veteran was retired from both the military and his post-service job.  The Veteran's diagnosis remained unchanged: vertebral fracture with residuals of lumbar spine limitation of motion.

As there is no indication that the Veteran's thoracolumbar flexion was 30 degrees or less (as of September 26, 2003), his residuals of thoracolumbar vertebrae fractures did not warrant a 40 percent rating under the new General Formula for rating spine disabilities.  The Veteran's flexion to 60 degrees did not warrant severe or marked limitation of motion sufficient to meet a 40 percent rating under Diagnostic Code 5292 or 5295.

Therefore, the Veteran's spine disability most nearly approximated the assigned 30 percent rating prior to December 29, 2004.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5285-5292 (2002); 38 C.F.R. § 4.71a (2010).

From December 29, 2004 to May 14, 2009

The Veteran was examined by a different examiner in late December 2004.  At that examination the Veteran described his pain as a crushing, aching pain with occasional sharp aggravations.  It was usually triggered by activity, especially prolonged weight bearing.  He avoided heavy lifting or repetitive twisting.  The Veteran also reported occasional radiating pain down both legs.  He took Ibuprofen on occasion for relief.  The Veteran assessed his baseline pain as 5 or 6/10, with the most severe being 8 or 9/10.  He reported needing to constantly alternate positions during periods of prolonged sitting, and that he simply was unable to be on his feet for any significant period of time.  He denied any bowel, bladder, or sexual dysfunction.  He reported being incapacitated by back pain one to three days at various times over the prior year.

Examination of the thoracolumbar spine was remarkable for palpable lower paraspinous muscle spasms bilaterally.  There was tenderness to palpation along the right lumbar paraspinous, particularly over the right paraspinous muscles.  Straight leg raise testing was positive bilaterally at 20 degrees.  Forward lumbar flexion was to 60 degrees, with pain ensuing at 30 degrees.  There was no evidence of lumbar ankylosis, but a positive straight leg raising sign was deemed to be evidence of radiculopathy at the L5-S1 nerve root.  There was no evidence of an intervertebral disc syndrome as it related to bowel, bladder, or erectile dysfunction.

Neurological examination revealed evidence of inflamed nerves in the back at L5 through S1 consistent with a neuritis.  Significantly, however, motor strength was 5/5, and there was no evidence of muscle atrophy nor sensory deficits.  Reflexes were 2+/4+ throughout both lower and upper extremities.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner noted the degenerative disc disease was significant with occasional radicular symptoms.  The examiner noted the Veteran was still able to attend to his activities of daily living, but he would be very slow at performing them, as also was the case with activities such cutting grass or other activity that involved weight bearing.

VA outpatient records note the Veteran's complaints of chronic low back pain, but no notations as to any specific findings on examination.  No additional range of motion testing was provided between December 2004 and May 2009.

Upon receipt of the December 2004 examination reports, and review of all of the evidence added to the file after the initial April 2003 rating decision, VA in an April 2005 rating decision granted a 40 percent rating, effective December 29, 2004, the date of the second examination.  Given the rating decision's cite to Diagnostic Code 5242, it is apparent that the grant was based on a finding that pain at 30 degrees of lumbar flexion warranted the increase under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  While an April 2005 supplemental statement of the case states that the old criteria were used, the rating decision only cites the new.

If the basis for the assigned 40 percent rating was the report of pain at 30 degrees, it bears repeating that under the revised general formula the various ratings apply regardless of pain, with radiation or not, stiffness, or aching in the area of the spine affected, as those symptoms are to be expected with spine disabilities.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  This provision in effect means that 38 C.F.R. §§ 4.40 and 4.45 are subsumed by the general formula.

Moreover, the Board notes that even if that were not the case the December 2004 examination report notes that while the Veteran's limitation of lumbar motion was due to pain, range of motion was not additionally limited by repetitive use due to weakness, fatigue, weakness, or lack of endurance.  This means that, even under the old criteria, there was no factual basis for a higher rating under DeLuca.

The Board finds no basis in the findings of either December 2004 examination for a 40 percent rating for severe lumbar spine limitation of motion under Diagnostic Code 5292 of the old criteria, or under the General Formula, as the lumbar range of motion was higher than 0 to 30 degrees.  Further, since sensation, motor strength, and reflexes were normal in the lower extremities, and there was no muscle atrophy, the Board finds no basis for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  There is no indication of incapacitating episodes requiring bedrest prescribed by a physician during this period on appeal, and thus a rating under Diagnostic Code 5243 for rating intervertebral disc syndrome is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board acknowledges that the Veteran's pain and discomfort are quite real, and he presses forward daily in spite of it.  Thus, the Board will not disturb the decision review officer's decision, as the Veteran has a history of being an accurate historian.  Still, it is clear that the medical evidence added to the record as of April 2005 preponderated against finding that the Veteran's low back disorder approximated a rating higher than the 40 percent assigned.  38 C.F.R. § 4.7.

From May 29, 2009

At the December 2007 hearing the Veteran's testimony indicated there were VA outpatient treatment records which were not in the claims file.  He also noted that his vertebrae fracture residuals had increased in severity.  In January 2008, the Board remanded to obtain any treatment records not already in the claims file and for another examination to determine the current severity of his thoracolumbar residuals.

The May 2009 examination report notes the examiner conducted a full review of the claims file.  The Veteran noted he was under treatment for chronic myofascial pain, and he asserted that his current medication made him drowsy and restricted his functioning.  He also reported bilateral leg numbness.  Right leg numbness reportedly began around 2005, and left leg numbness reportedly began around 2007.  He stated it had gotten progressively worse.  He denied bowel, bladder, or erectile dysfunction/involvement.  The examiner noted the Veteran to have great difficulty in moving, walking, or standing, due to low back pain.  He denied any flare-ups or incapacitating episodes.

Physical examination revealed the Veteran's pelvis as tilted to the left, and his head appearance was normal.  His appearance was symmetrical.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, scoliosis, or thoracolumbar ankylosis.  There was evidence of listing and lumbar flattening.  Examination revealed no spasm, atrophy, guarding, or tenderness to palpation.  Motor strength, muscle tone, and muscle bulk were normal.  There was no evidence of thoracic atrophy.  Sensory examination was abnormal as the Veteran felt pressure from light touch and pin prick but no pain.  Vibratory sensation was decreased in the legs.  Reflexes were normal.  Forward thoracolumbar motion was to 10 degrees with pain.  Laseague's sign was negative.  Repetitive motion studies were not conducted since the appellant reported severe pain with the initial study.

A May 2009 lumbar MRI examination report was read as having shown significant pathology, to include spondolytic changes and a moderate disc bulge at L1-2 but no stenosis or central spinal canal stenosis.  There also was a moderate disc bulge and mild facet arthrosis at L2-3 and L3-4. At L4-5 and L5- S1, there was a ventral thecal sac contour flattening secondary to a broad disc bulge, but no evidence of focal herniation.  Neither was there evidence of central spinal canal stenosis or significant foraminal stenosis.

The examiner noted the Veteran was retired, and that the most severe impact on the Veteran's functioning was with exercise and sports.  The impact on his activities of daily living was mild, except for bathing, feeding, dressing, toileting, and grooming, where there was no impact.  The examiner opined the Veteran's lower extremity radiculopathy was in fact secondary to his spine fracture residuals.

The September 2009 supplemental statement of the case notes that, upon receipt of the examination report, the AMC/RO apparently overlooked the fact the Veteran's evaluation was increased to 40 percent in April 2005, as a 30 percent rating was continued.  This error is not prejudicial, as the Veteran's 40 percent rating is in place, and he has in fact been compensated at that rate since December 29, 2004.  The Board also notes that the AMC/RO only reviewed the Veteran's claim under the prior criteria and assessed the Veteran's lumbar spine limitation of motion as moderate.  Again, the Board finds this error non-prejudicial, as the Veteran is already rated at the maximum allowable rating for a limitation of lumbar motion.

The Veteran's 40 percent rating for his thoracolumbar range of motion is the maximum allowed, be it under the prior or current criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5292, 5295 (2002); 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5242 (2010).

The Board finds, however, that a higher total rating may be allowed.  In this regard, the May 2009 examination revealed lumbar flexion to only 10 degrees.  Under the pre- September 2003 rating criteria, flexion limited to 10 degrees is evidence of a severe or marked limitation of lumbar motion.  Such a finding under the old rating criteria, which may still be applied in this case in light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (The regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, but the revised regulations are applicable only from the effective dates of the change forward.), warrants a 40 degree rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002).

Hence, the Board finds that the appellant showed evidence of a severe limitation of lumbar motion as of the May 2009 examination under the prior criteria.  This allows the Veteran to receive the additional 10 percent for his vertebrae deformity residual under Diagnostic Code 5285.  38 C.F.R. § 4.71a (2002).  Therefore, the Board finds that since May 15, 2009, the Veteran's thoracolumbar vertebrae fracture residuals most nearly approximated a 50 percent rating utilizing the old rating criteria.

There are no other Diagnostic Codes, under the old or new criteria, that would result in a higher rating for the Veteran.  There is no evidence of cord involvement or use of a jury mast to provide for a 60 percent rating under Diagnostic Code 5285.  There are no persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief, to warrant a 60 percent evaluation under Diagnostic Code 5293.  The Veteran has denied incapacitating episodes, so evaluation under Diagnostic Code 5243 is also inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Although the May 2009 examination report notes the aforementioned neurological symptoms, the examiner specifically noted the absence of intervertebral disc syndrome.  Thus, there is no factual basis for considering the Veteran's disability under Diagnostic Code 5293 of the prior criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Entitlement to separate 10 percent ratings for a vertebral deformities involving the thoracic and lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

The appellant is service connected for residuals of compression fractures of the thoracic and lumbar spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, a 10 percent rating is added whenever there is a demonstrable deformity of a vertebral body.  Separate 10 percent ratings may be given for each spine segment so affected.  

In the Board's November 2010 decision a 10 percent rating was assigned for the Veteran's vertebral deformity effective from May 15, 2009, and the joint motion for remand directed that the Board consider whether the 10 percent rating should date prior to May 15, 2009.  Given the fact that the appellant has suffered from residuals of compression fractures throughout the appellate term, the Board resolves reasonable doubt and assigns a 10 percent rating to be added to the rating assigned the appellant's lumbar disorder since August 10, 2000, to the extent that such a rating has not been previously granted for this term in any prior Board or rating decision.  38 C.F.R. § 4.71a, Diagnostic Code 5285; Kuzma. 

Significantly, the provisions of this Diagnostic Code specifically provide that under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  While theoretically separate 10 percent ratings could be assigned for both the thoracic and lumbar segments, because the thoracic compression fracture in this case involves only the last thoracic segment (T12) the plain language of the regulation does not authorize a separate 10 percent rating given the fact that a 10 percent rating for the lumbar deformity has already been assigned.  Hence, there is no additional benefit that has not already been granted that may be granted due to the thoracic and lumbar fractures standing alone.

Neurological manifestations 

In an October 2009 rating decision, the AMC/RO granted entitlement to service connection for radiculopathy of each lower extremity secondary to the thoracolumbar vertebrae fracture residuals, and assigned an initial rating of 10 percent for each lower extremity under Diagnostic Code 8599-8520, effective May 15, 2009, the date of the examination.  See 38 C.F.R. §§ 3.400, 4.124a.  Refer to above noted neurological findings as well as those noted below.

The Veteran has appealed these initial ratings, however, as the Veteran's spine ratings have been continuously on appeal, and ratings for the spine allow for separate ratings for neurological symptoms under the old and new rating criteria, neurological findings from prior to May 15, 2009 are also addressed in this rating decision.

The General Rating Formula for Diseases and Injuries of the Spine, in addition to providing objective criteria for rating limitation of motion, also provided in Note(1) that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  This is similar to Diagnostic Code 5293, which also noted that neurological manifestations should be addressed under separate neurological diagnostic codes.  

The Veteran's outpatient records from the VA medical facility in Hampton, Virginia, which were added to the claims file while the case was on remand, note his visitations and complaints of chronic low back pain, but there are no entries which note a definitive finding of positive neurological symptoms.  A June 2006 electromyograph notes that an examination prior to the study showed deep tendon reflexes at the knees and ankles of 2+ and no muscle weakness.  The Veteran was able to stand on heels and toes, but decreased sensation was noted over the right L5-S1 dermatome.  These results were interpreted as normal, and the impression was no evidence of peripheral neuropathy or lumbar radiculopathy.

A December 2007 podiatry consult noted intact deep tendon reflexes, but decreased sensation along the dorsum of both feet, as well as numbness along the great toes of both feet.  Motor status was intact.  Lumbar x-rays were noted as having shown adequate lumbar disc spaces, and intact spinal pedicles.  The radiologist also noted that the Veteran's vertebrae fractures were stable.  These findings indicate podiatric symptoms separate from the low back disorder which are not service connected.

The AMC/RO's action in the October 2009 rating decision was on the basis of paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8599-8520 indicates the AMC/RO rated the Veteran's neurological symptoms analogously to incomplete paralysis of the sciatic nerve.

Diagnostic Code 8520 provides that, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

While the Veteran complained of intermittent numbness and burning prior to December 1, 2004, he was noted to have intact sensation.  During his December 1, 2004 VA examination there was objective evidence of a positive straight leg raising sign.  A December 29, 2004 VA examination noted neuritis, which under Diagnostic Code 8620, also supplies a 10 percent rating for mild incomplete paralysis and 20 percent for moderate incomplete paralysis.  Subsequent VA treatment records contain numerous reports of tingling and numbness in the low right back and lower extremities, although the reports are intermittent (in some treatment records he complains only of right leg numbness, other times of burning and no numbness, etc.).  

Resolving reasonable doubt in the Veteran's favor this is evidence of radiculopathy even though neurological examination revealed normal motor function and normal lower extremity sensation.  Hence, separate 10 percent ratings for radiculopathy of the right and left lower extremities are assigned from December 1, 2004.  A higher rating is not warranted as the Veteran had normal lower extremity sensation and the involvement was wholly sensory.  

The May 2009 examination revealed that the Veteran's radiculopathy symptoms were wholly sensory in nature, as examination revealed normal reflexes, and normal muscle strength, bulk, and tone.  There was no muscle atrophy.  Although the examiner noted the Veteran dragged his right foot when he walked, the clinical examination findings preponderate against finding that any foot dragging was due to sciatica.  Thus, the Veteran's incomplete paralysis of the sciatic nerve most nearly approximate no more than mild incomplete paralysis and the 10 percent rating assigned for each leg.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).

In sum, the evidence shows that the Veteran's radiculopathy symptoms warrants no more than separate 10 percent ratings for the right and left lower extremities from December 1, 2004.

Additional Considerations

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  His disability picture is contemplated by the rating schedule, as the very symptoms manifested by his thoracolumbar vertebrae fracture residuals and discussed above are included in the schedular rating criteria.  There is nothing in the record to distinguish this case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Additionally, there is no evidence the Veteran has been hospitalized for his spine condition, and a separate claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the remand, although it is noted he was able to work at least part time during much of the period on appeal.  Thus, the Board affirms the decision review officer's determination that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent that the appeal is granted, the preponderance of the evidence is against the appellant's claim, the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for lumbar degenerative disc and joint disease, status post fractures of L1, L2, and T12 for the period prior to December 18, 2004 is denied.

Entitlement to an initial rating in excess of 40 percent for residuals of thoracolumbar vertebrae fractures for the period from December 29, 2004 to May 14, 2009 is denied.

To the extent not previously granted in any prior rating or Board decision, a single 10 percent evaluation is to be added to the rating assigned the appellant's thoracolumbar disorder due to compression fractures involving the thoracic and lumbar spine from August 20, 2000 to May 14, 2009, subject to  the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 50 percent for residuals of thoracolumbar vertebrae fractures for the period from May 15, 2009 is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy from May 15, 2009 is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy from May 15, 2009 is denied.

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy from December 1, 2004 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy from December 1, 2004 is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issued Training Letter 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability.  The Training Letter addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a claim of entitlement to individual unemployability is raised once a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The Training Letter indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the veteran is unemployable due to service-connected disabilities, an evaluation based on entitlement to a total disability evaluation based on individual unemployability due to service connected disorders may not be granted if the evidence otherwise shows that the veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for an evaluation for individual unemployability is expressly raised by the veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities, including: lumbar degenerative disc and joint disease status post fractures (50 percent from May 15, 2009), heart condition (10 percent), hypertension (10 percent), right lower extremity radiculopathy (10 percent) and left lower extremity radiculopathy (10 percent).  In September 2004, a private treatment record from Dr. R.A.L. noted the Veteran would not be able to work due to his spine, including sedentary employment.  The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and the RO has not had the opportunity to provide VA Form 21-4192 to the Veteran's prior employer.  

The Veteran was last supplied a VA examination in May 2009; however, the examiner only noted that the Veteran was "not employed" and "retired" but did not comment as to his employability.  The examiner did note his spine disability severely limited his ability to exercise and made it difficult for him to ride in a car.  As such, the Veteran should be provided necessary VA examinations to address whether or not the Veteran's service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, to include describing the functional impairment caused by each disorder and their impact his ability to perform employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for him to complete.  After receiving the Veteran's completed form the RO/AMC should forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to all former employers listed on the returned VA Form 21-8940.

2.  Thereafter, the Veteran should be scheduled for a VA examination, to be conducted by a physician, to address the nature and extent of each of the Veteran's service connected disorders.  The claims folder must be provided to and reviewed by the examiner.  Following the examination the examiner must opine whether the appellant's service connected lumbosacral disorder, heart disorder, and radicular pain alone prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age an any nonservice connected disorders may not be considered.  The examiner must describe the functional impairment caused by each and every service connected disorder, and the impact that each disorder has on the appellant's ability to work.  A complete rationale must be provided for each and every opinion offered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


